Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 1 of 49




                    EXHIBIT F
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 2 of 49




              ATTACHMENT 1
                TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 3 of 49



                              Fish v. Kobach, No. 16-2105
                           Press and Media-Related Activities

Project/Time entry                       Start date Time (h) Time (decimal) Attorney
Update website re: press inquiries         5/2/2016 0:40:00             0.67 Danjuma
correspondence on disclosure of Kobach
deposition tapes to press and LWV
individuals affected by case             7/23/2018 1:20:00             1.33 Danjuma
correspondence on disclosure of Kobach
deposition tapes to press                7/27/2018 1:27:00             1.45 Danjuma
Call with Dale and correspondence re:
press declarations. Calls to press
members.                                 9/17/2018 0:34:09             0.57 Danjuma
call and comms with Sherman Smith re:
Kobach video                             9/21/2018 0:23:00             0.38 Danjuma
Random media admin                       2/19/2016 0:14:29             0.24 Lakin

Project/Time entry                       Start date Time (h) Time (decimal) Attorney
Conduct meet and confer; draft voting
rights publication for
pro bono newsletter.                     7/22/2016 1:12:00              1.2 Liu
Review media coverage of case.           1/26/2017 0:18:00              0.3 Mortimer

Total                                                                  6.14
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 4 of 49




              ATTACHMENT 2
                TO EXHIBIT F
            Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 5 of 49



                                       Fish v. Kobach, No. 16-2105
                 Purported Double-Billing for Sanctions - 2017-18 Contempt Related Fees

Project/Time entry                                            Start date   Time (h) Time (decimal) Attorney
Reviewed draft of court filings re plaintiffs' Motion to
Enforce Court Orders & for contempt hearing for
substance, form, & general compliance with D. Kan.
rules.                                                          1/8/2018    0:30:00            0.5 Bonney
Court Appearance for Hearing on plaintiffs' contempt
motion                                                         3/20/2018       3:00              3 Bonney
Reviewed court order on contempt.                              4/18/2018    0:30:00            0.5 Bonney
Preparation and assembly of declarations in support of
plaintiffs' application for attorneys' fees ordered in Doc.
520 (contempt ruling).                                         4/24/2018    1:00:00             1 Bonney
Review/edit revised letter from S. Lakin. (.7).
Correspondence with S. Lakin re: contempt letter (.5).
Call with S. Lakin re: contempt letter (.3)                    11/9/2017       1:31          1.52 Danjuma
review outstanding issues from contempt meet and
confer with Defendant + Correspondence with D. Ho.
(.3)                                                           12/8/2017       0:30          0.50 Danjuma
Review district court's contempt order                         4/18/2018    0:38:00          0.63 Danjuma
Review Defendants' response to Plaintiffs 10th Circuit
motion to dismiss appeal of contempt order                     5/13/2018    0:32:13          0.54 Danjuma
Research and draft reply to Defendant's 10th Circuit
response brief to Plaintiffs' motion to dismiss appeal of
contempt order                                                 5/14/2018    5:46:00          5.77 Danjuma
Proof and file reply to Defendant's 10th circuit response
brief to Plaintiffs motion to dismiss appeal of contempt
order                                                          5/15/2018    1:37:00          1.62 Danjuma
Read 10th Circuit decision dismissing appeal of
contempt fees                                                  5/22/2018    0:11:00          0.18 Danjuma
discuss contempt appeal with paralegal and contact
clerk regarding correction to docket                           9/18/2018    0:43:00          0.72 Danjuma
correspondence with team about contempt appeal                 9/18/2018    0:15:15          0.25 Danjuma
correspondence re: communication with Tad Stricker
and appeal on contempt motion                                  9/19/2018    0:27:33          0.46 Danjuma
correspondence re: deadlines in contempt appeal               10/16/2018    0:30:19          0.51 Danjuma
draft email to o/c regarding contempt appeal and
motion for consolidated briefing                              10/18/2018    0:38:00          0.63 Danjuma
prep motion for extension of 10th circ appeal of
contempt                                                      10/24/2018    0:51:00          0.85 Danjuma
prep motion for extension of 10th circ appeal of
contempt and related correspondence                           10/24/2018    2:04:00          2.07 Danjuma
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 6 of 49



correspondence with o/c re: motion for extension of
10th circ appeal. Review o/cs revisions               10/24/2018 0:22:00     0.37   Danjuma
Revise Contempt Motion                                12/22/2017 3:24:00     3.40   Ho
Edits to Motion for Contempt                            1/7/2018 0:45:00     0.75   Ho
Edits to Motion for Contempt                            1/7/2018 13:18:26   13.31   Ho
Outline Contempt Reply                                 1/23/2018 0:41:00     0.68   Ho
Draft Contempt Reply                                   1/23/2018 1:22:34     1.38   Ho
Revise Contempt Reply                                  1/23/2018 0:30:00     0.50   Ho
Contempt Hearing                                       3/20/2018 3:00:00     3.00   Ho
Draft Contempt Fees Petition Declaration               4/23/2018 0:29:01     0.48   Ho
Draft Contempt Fees Petition Declaration               4/23/2018 0:42:57     0.72   Ho
Draft Contempt Fees Brief                              4/25/2018 0:27:31     0.46   Ho
Draft Contempt Fees Brief                              4/25/2018 1:51:00     1.85   Ho
Draft Contempt Fees Brief                              4/25/2018 0:26:28     0.44   Ho
Draft Contempt Fees Brief                              4/26/2018 1:28:00     1.47   Ho
Draft Contempt Fees Brief                               5/2/2018 0:36:00     0.60   Ho
Research for Contempt Fees Reply Brief                  6/5/2018 0:45:03     0.75   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 2:04:51     2.08   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 0:50:00     0.83   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 0:44:05     0.73   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 0:03:11     0.05   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 0:28:15     0.47   Ho
Draft Contempt Fees Reply Brief                         6/5/2018 0:37:00     0.62   Ho
Revise Contempt Fees Reply Brief                        6/6/2018 0:12:55     0.22   Ho
Draft Contempt Fees Reply Brief                         6/8/2018 0:41:58     0.70   Ho
Draft emals re appeal of sanctions/contempt order       5/3/2018 0:12:06     0.20   Lakin
Review/revise motion to dismiss sanctions/contempt
appeal                                                  5/3/2018 0:11:39     0.19 Lakin
Draft emails with LWVK re court order on
sanctions/contempt                                      5/3/2018 0:12:00     0.20 Lakin
Review/revise/finalize motion to dismiss
sanctions/contempt appeal                               5/3/2018 0:16:02     0.27 Lakin
Mtgs with R Danjuma re contempt appeal                 9/18/2018 0:24:00     0.40 Lakin
Mtg with R Danjuma re contempt appeal drafting/filing
logistics                                             10/18/2018 0:11:27     0.19 Lakin

Total                                                                       58.55
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 7 of 49




              ATTACHMENT 3
                TO EXHIBIT F
           Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 8 of 49



                                      Fish v. Kobach, No. 16-2105
                                         Motion for clarification

Project/Time entry                                       Start date Time (h) Time (decimal)    Attorney
Cite-checking Resp. to Mot. to Enforce Prot. Order        9/28/2018 0:50:00             0.83   Carpenter
Cite-checking Resp. to Mot. to Enforce Prot. Order        9/28/2018 4:26:00             4.43   Carpenter
Proofing Resp. to Mot. to Enforce Prot. Order             9/28/2018 0:07:00             0.12   Carpenter
Proofing Mot for Clarification                            9/28/2018 0:07:00             0.12   Carpenter
Proofing Danjuma Decl.                                    9/28/2018 0:11:00             0.18   Carpenter
Prepping Exhibits for Resp. to Mot. to Enforce            9/28/2018 0:14:00             0.23   Carpenter
Prepping Prop. order for Mot. to Clarify                  9/28/2018 0:15:00             0.25   Carpenter
Proofing Mot for Clarification                            9/28/2018 0:29:00             0.48   Carpenter
Finalizing for filing, and filing Resp. to Mot. to
Enforce, Mot. for Clarification                           9/28/2018   0:28:00           0.47 Carpenter
Proofing and citechecking reply in Supp. of Mot. for
Clarification                                            10/16/2018   2:01:00           2.02 Carpenter
Proofing and citechecking reply in Supp. of Mot. for
Clarification                                            10/16/2018   0:23:00           0.38 Carpenter
Filing reply in Supp. of Mot. for Clarification          10/16/2018   0:03:00           0.05 Carpenter
Write/revise letter to Defendant re: unsealed tape
of Kobach deposition                                       9/7/2018   1:23:00           1.38 Danjuma
correspondence over potential unsealing of depo
tape                                                       9/9/2018   0:18:00           0.30 Danjuma
revise letter re: unsealed depo tape and send final to
team for distribution. Review Tenth Circuit OK
Hospital case on right to distribute discovery.           9/10/2018   0:52:00           0.87 Danjuma
review trial transcripts and prep for meet and confer
with Defendant's re: deposition tape                      9/14/2018   0:57:00           0.95 Danjuma

meet and confer with defendants re: release of
videotape deposition, followup call with co-counsel       9/14/2018   0:42:00           0.70 Danjuma
correspondence re: release of videotape deposition
of Kobach                                                 9/14/2018   0:32:00           0.53 Danjuma
draft response to Defendant's m/enforce Protective
Order and correspondence with D. Ho and T.
Jayaraman re: draft                                       9/15/2018   1:01:00           1.02   Danjuma
research opp to m/enforce Protective Order                9/18/2018   2:01:00           2.02   Danjuma
draft response to m/enforce Protective Order              9/18/2018   1:16:27           1.27   Danjuma
research opp to m/enforce Protective Order                9/18/2018   1:29:37           1.49   Danjuma
write opposition to m/enforce Protective order + 30
minute conversation with S. Lakin on 10th circuit
brief                                                     9/19/2018   2:07:47           2.13 Danjuma
write opposition to m/enforce Protective order            9/20/2018   1:11:00           1.18 Danjuma
write opposition to m/enforce Protective order            9/20/2018   0:01:58           0.03 Danjuma
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 9 of 49



m/enforce brief + review pro publica letter            9/20/2018   0:47:14   0.79 Danjuma
write opposition to m/enforce Protective order         9/20/2018   0:19:00   0.32 Danjuma
speak with Esha and Sarah Hinger about unsealing of
judicial records                                       9/20/2018   0:48:00   0.80   Danjuma
write opposition to m/enforce Protective order         9/20/2018   3:13:22   3.22   Danjuma
write opposition to m/enforce Protective order         9/21/2018   3:16:26   3.27   Danjuma
write opposition to m/enforce Protective order         9/22/2018   0:23:00   0.38   Danjuma
write opposition to m/enforce Protective order         9/22/2018   0:20:00   0.33   Danjuma
write opposition to m/enforce Protective order         9/22/2018   0:36:14   0.60   Danjuma
write opposition to m/enforce Protective order         9/22/2018   0:09:11   0.15   Danjuma
write opposition to m/enforce Protective order         9/22/2018   2:06:43   2.11   Danjuma
write opposition to m/enforce Protective order         9/23/2018   0:09:20   0.16   Danjuma
write opposition to m/enforce Protective order         9/23/2018   1:24:00   1.40   Danjuma
write opposition to m/enforce Protective order         9/23/2018   0:51:28   0.86   Danjuma
write opposition to m/enforce Protective order         9/23/2018   0:29:08   0.49   Danjuma
write opposition to m/enforce Protective order         9/23/2018   0:30:00   0.50   Danjuma
write opposition to m/enforce Protective order         9/23/2018   2:55:57   2.93   Danjuma
write opposition to m/enforce Protective order         9/23/2018   0:23:00   0.38   Danjuma
write opposition to m/enforce Protective order         9/24/2018   3:01:04   3.02   Danjuma
write opposition to m/enforce Protective order         9/24/2018   4:58:14   4.97   Danjuma
write opposition to m/enforce Protective order         9/24/2018   0:21:56   0.37   Danjuma
write opposition to m/enforce Protective order         9/24/2018   0:29:00   0.48   Danjuma
write opposition to m/enforce Protective order         9/24/2018   0:57:04   0.95   Danjuma
write opposition to m/enforce Protective order         9/24/2018   0:33:45   0.56   Danjuma
write opposition to m/enforce Protective order         9/25/2018   1:21:00   1.35   Danjuma
write opposition to m/enforce Protective order         9/25/2018   5:33:39   5.56   Danjuma
write opposition to m/enforce Protective order         9/26/2018   4:15:00   4.25   Danjuma
write opposition to m/enforce Protective order         9/26/2018   9:48:02   9.80   Danjuma
write opposition to m/enforce Protective order         9/26/2018   3:18:00   3.30   Danjuma
edit m/enforce brief with Dales edits                  9/28/2018   5:55:00   5.92   Danjuma
review filed m/enforce brief and correspondence
with declarants.                                       9/29/2018   1:04:00   1.07   Danjuma
write reply to motion iso re: po                      10/14/2018   2:31:49   2.53   Danjuma
write reply to motion iso re: po                      10/14/2018   1:30:40   1.51   Danjuma
write reply to motion iso re: po                      10/14/2018   3:54:51   3.91   Danjuma
write reply to motion iso re: po                      10/15/2018   0:27:05   0.45   Danjuma
write reply to motion iso re: po                      10/15/2018   1:38:41   1.64   Danjuma
write reply to motion iso re: po                      10/15/2018   0:10:10   0.17   Danjuma
write reply to motion iso re: po                      10/15/2018   3:15:19   3.26   Danjuma
edit reply to motion iso re: po, incorporate team
comments                                              10/15/2018   2:46:19   2.77 Danjuma
edit reply to motion iso re: po, incorporate team
comments                                              10/16/2018   0:15:46   0.26 Danjuma
           Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 10 of 49



proof reply to motion for clarification re: po, discuss
changes with Lila                                            10/16/2018    0:27:50           0.46 Danjuma
review Defendant motion to stay and
correspondence                                               10/17/2018    0:38:00           0.63 Danjuma
review Defendant motion to stay and
correspondence                                               10/18/2018    1:37:00           1.62 Danjuma
correspondence with affilliate and others re: motion
to stay                                                      10/18/2018    1:58:00           1.97   Danjuma
response to motion to stay                                   10/21/2018    1:27:00           1.45   Danjuma
response to motion to stay                                   10/22/2018    0:14:00           0.23   Danjuma
response to motion to stay                                   10/22/2018    3:13:41           3.23   Danjuma
response to motion to stay                                   10/23/2018    1:21:26           1.36   Danjuma
response to motion to stay                                   10/24/2018    6:11:06           6.19   Danjuma
response to motion to stay                                   10/25/2018    5:44:55           5.75   Danjuma
read Defendant's response to motion to
clarify/motion re: PO                                        10/13/2018    0:52:00           0.87 Danjuma
read Defendant's response to motion to
clarify/motion re: PO + write reply                          10/14/2018    2:07:29           2.12 Danjuma

Project/Time entry                                           Start date   Time (h) Time (decimal) Attorney
Review trial transcript; review cases regarding disclosure
of
sealed materials.                                             8/28/2018    1:00:00           1.00 Jayaraman

Research for letter regarding release of deposition tape.      9/4/2018    4:30:00           4.50 Jayaraman
Edit letter to defendant regarding releasing tape of
deposition.                                                    9/5/2018    1:12:00           1.20 Jayaraman
Prepare for meet and confer with opposing counsel
regarding deposition tape; meet and confer with
opposing counsel; related follow-up.                          9/14/2018    1:42:00           1.70 Jayaraman

Total                                                                                      134.53
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 11 of 49




              ATTACHMENT 4
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 12 of 49



                                   Fish v. Kobach, No. 16-2105
                 Background research or reviewing unrelated cases (Brown, Newby)

Project/Time entry                                    Start date Time (h) Time (decimal) Attorney

Telephone conference with B. Brown re
defendant's request for extension of time to
answer, respond to class certification motion, &
response to preliminary injunction motion (.2);
email exchange with litigation team re request for
extension of time (.3); Drafted email to B. Brown re
extension of time (.2); Reviewed defendant's
motion for extension of time on class certification
& Reviewed & revised draft response (.5).             3/2/2016    1:00:00              1 Bonney
review brown v. kobach summary judment               9/12/2016    1:45:00           1.75 Danjuma
Review LWV v. newby files for affidavits relevant to
Fish                                                 3/14/2016    0:11:00           0.18 Danjuma

Review/revise28j letter re opinion in Newby case      9/26/2016   1:48:43           1.81 Lakin

Project/Time entry                                    Start date Time (h) Time (decimal) Attorney

Revise motion to compel; oversee expert
deposition
materials; organize expert logistics; review Brown
order; prepare for motion for contempt hearing.       9/27/2016   9:18:00           9.30 Liu
Conference call regarding issues relating to ADA
violations;
strategize regarding issues relating to staffing.     4/19/2018   0:48:00           0.80 Liu
Preliminary research regarding issues relating to
ADA case.                                             4/22/2018   0:42:00           0.70 Liu
Review and discuss litigation memo regarding
disability
claims.                                                5/7/2018   0:24:00           0.40 Liu
Strategize regarding litigation memo.                  5/8/2018   0:24:00           0.40 Liu
Review draft 28(j) letter and email correspond with
co-
counsel re: same.                                      8/6/2016   0:12:00           0.20 Steiner
Review and revise 28(j) letter; email
correspondence with co-
counsel.                                              9/10/2016   0:24:00           0.40 Steiner

Additional work on 28(j) letter and multiple email
correspondence with co-counsel regarding same.        9/11/2016   0:18:00           0.30 Steiner
         Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 13 of 49



Review article; email correspondence with co-
counsel.                                         4/22/2018   0:12:00    0.20 Steiner
Review reply brief; correspondence regarding new
case.                                             6/6/2018   1:18:00    1.30 Waldman

Total                                                                  18.75
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 14 of 49




              ATTACHMENT 5
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 15 of 49



                                   Fish v. Kobach, No. 16-2105
                     Time Spent on Work Related to Other Defendants (Jordan)

Project/Time entry                                  Start date Time (h) Time (decimal) Attorney
Reviewed protective order (.2); Reviewed
defendant Jordan's response to preliminary
injunction motion & defendant Kobach's motion
to file under seal (.8).                             3/29/2016 1:00:00              1 Bonney
Reviewed def Jordan's motion to dismiss & brief
in support & motion to stay discovery                3/31/2016 1:00:00              1 Bonney

Researched issues raised by defendant Jordan in
brief opposing plaintiffs' motion for preliminary
injunction (2.0); worked on response to
defendant Jordan's opposition (3.0).                    4/1/2016   5:00:00          5 Bonney
drafted section of response brief to def Jordan's
preliminary injunction opposition (1.5).                4/3/2016   1:30:00         1.5 Bonney
Preparation and assembly of section of reply brief
responsive to defendant Jordan's opposition to
plaintiffs' motion for preliminary injunction (3.0);
Reviewed & revised plaintiffs' response in
opposition to defendant Jordan's motion to stay
discovery (.4); Reviewed & replied to email from
co-counsel (.1).                                        4/5/2016   3:30:00         3.5 Bonney
Reviewed defendant Jordan's discovery requests
to plaintiffs Fish & Hutchinson (.5); notes to file re
Jordan's discovery requests (.5)                       4/20/2016   1:00:00          1 Bonney

Preparation and assembly of discovery responses
to defendant Jordan's requests for production of
documents, requests for admissions, &
interrogatories to plaintiffs Fish & Hutchinson
(5.0); Reviewed defendant Jordan's response in
opposition to motion for protective order (.3)        5/2/2016 5:18:00             5.3 Bonney
Met with M. Ahrens & C. King re discovery
requests served on plaintiff LWVK by defendant
Jordan (1.3);                                         5/3/2016 1:18:00             1.3 Bonney
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 16 of 49



Reviewed & replied to email from co-counsel re
defendant Jordan's requests for production of
documents to plaintiff LWVK & issues (.5);
Reviewed & replied to email from co-counsel re
defendant Jordan's subpoena duces tecum to
ACLU-KS (.6); Preparation and assembly of
responses to defendant Jordan's interrogatories
to Fish & Hutchinson (.5);                            5/4/2016 1:36:00      1.6 Bonney
Preparation and assembly of responses to
defendant Jordan's requests for production of
documents to plaintiff LWVK (3.0); Drafted
objection letter to defendant Jordan's subpoena
duces tecum to ACLU-KS (.7)                          5/11/2016 3:42:00      3.7 Bonney
Met with M. Ahrens & C. King, LWVK officers, re
defendant Jordan's discovery requests (2.0);
Reviewed & revised responses to defendant
Jordan's requests for production of documents to
LWVK (1.5); Reviewed & revised letter to B. Cox
objecting to defendant Jordan's subpoena to
ACLU-KS (.5);                                        5/13/2016 4:00:00       4 Bonney
Reviewed LWVK documents for production in
response to defendant Jordan's requests for
production of documents.                             5/14/2016 2:30:00      2.5 Bonney
Reviewed documents for response to defendant
Jordan's requests for production of documents
(2.6)                                                5/14/2016 2:36:00      2.6 Bonney
Deposed defendant N. Jordan (.5)                     6/10/2016 0:30:00      0.5 Bonney
Telephone conference with S. Lakin re issues
raised by defendant Jordan's counsel (.3);            7/7/2016 0:18:00      0.3 Bonney
Reviewed court order dismissing plaintiffs' claims
against defendant Jordan                             8/29/2016 0:30:00      0.5 Bonney

Correspondence with Dale and team regarding
reply brief and sharing of docs. Correspondence
with Doug re: responding to Jordan                    4/2/2016   0:01:55   0.03   Danjuma
Correspondence re: Jordan claim                       4/3/2016   0:56:31   0.94   Danjuma
Call Doug Bonney re: Jordan reply                     4/4/2016   0:45:00   0.75   Danjuma
Opp to Jordan Mot for Extension                      4/22/2016   1:10:00   1.17   Danjuma
Correspondence. Plan travel to Gainsville. Revise
LWVK response to Jordan rogs.                        5/31/2016 1:05:00     1.08 Danjuma
Correspondence regarding other motions filed by
Jordan and Kobach in Tenth Circuit                   6/20/2016 0:42:01     0.70 Danjuma
correspondence regarding settlement with Jordan
and motions in Tenth Circuit                         6/21/2016 0:32:01     0.53 Danjuma
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 17 of 49




Correspondence, review Jordan motion for
sanctions, map out motion to enforce injunction        8/3/2016 2:28:00        2.47 Danjuma
discuss press stuff with SLL and Robinsons'
dismissal of Jordan                                    9/1/2016   0:28:01      0.47   Danjuma
Revise Opposition to Jordan Motion to Dismiss         4/19/2016   1:30:00      1.50   Ho
Revise Opposition to Jordan MTC                       8/29/2016   0:59:19      0.99   Ho
Review subpoena from Def Jordan                       3/18/2016   0:10:53      0.18   Lakin
Draft/review requests for admission for Def
Jordan                                                5/15/2016 1:44:44        1.75 Lakin
Edit discovery requests to Defs Jordan and
Kobach                                                5/18/2016 2:41:43        2.70 Lakin
Review Def Jordan motion for sanctions                 8/3/2016 0:25:14        0.42 Lakin

Project/Time entry                                Start date Time (h) Time (decimal) Attorney
Review and revise opposition to motion to
dismiss.                                          4/19/2016 4:54:00              4.90 Liu
Continue to draft and revise opposition to motion
to dismiss.                                       4/20/2016 5:36:00              5.60 Liu

Prepare opposition to motion to dismiss for filing.   4/21/2016 5:12:00        5.20 Liu
Review response to supplemental authority;
review expert report; continue to strategize
regarding subpoena,
documents requests.                                   5/16/2016 3:12:00        3.20 Liu
Attend conference call with B. Cox regarding
discovery
requests; attend strategy meeting; continue to
manage issues relating to discovery and class
certification.                                        5/20/2016 3:42:00        3.70 Liu
Review supplemental motion to dismiss and
organize
arguments.                                            6/24/2016 0:30:00        0.50 Liu
Revise response to supplemental briefing
regarding motion
to dismiss.                                           6/26/2016 0:30:00        0.50 Liu
Review class certification transcript; attend
conference call; review Defendant Jordan's
supplemental submission.                               7/5/2016 5:00:00        5.00 Liu
Oversee research and analysis regarding 10th
Circuit Jordan
brief.                                                7/26/2016 0:54:00        0.90 Liu
Revise response to motion for sanctions.              8/27/2016 2:06:00        2.10 Liu
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 18 of 49



Review and revise response to motion for
sanctions.                                           8/29/2016 0:24:00   0.40 Liu
Review and revise opposition to motion to dismiss
and email
correspondence regarding same.                       4/18/2016 0:30:00   0.50 Steiner
Continue work on discovery issues; email
correspondence
with co-counsel; review and revise opposition to
Jordan motion to dismiss.                            4/19/2016 0:48:00   0.80 Steiner
Conference call with co-counsel; revise opposition
to motion
to dismiss; continue work on discovery issues.       4/20/2016 1:12:00   1.20 Steiner
Review and revise opposition to Jordan motion
for sanctions and email correspondence with co-
counsel regarding same.                              8/27/2016 0:24:00   0.40 Steiner
Review opinion re: Jordan motion to dismiss and
multiple
emails with co-counsel regarding same.               8/29/2016 0:18:00   0.30 Steiner
Review Jordan brief; email correspondence with
co-counsel.                                          7/27/2018 0:24:00   0.40 Steiner
Correspondence regarding discovery; revise draft
of
opposition to motion to dismiss.                     4/18/2016 1:48:00   1.80 Waldman

Correspondence regarding revised draft of brief;
correspondence regarding status of discovery.        4/19/2016 0:48:00   0.80 Waldman
Review revised opposition to motion to dismiss;
correspondence regarding discovery.                  4/20/2016 0:36:00   0.60 Waldman
Review revised draft of opposition to motion to
dismiss;
correspondence regarding discovery and class
certification motion.                                4/21/2016 0:48:00   0.80 Waldman

Correspondence regarding upcoming depositions;
prepared witness for upcoming deposition;
reviewed Jordan's reply brief; reviewed responses
to discovery requests; call with co-
counsel.                                           5/5/2016 4:30:00      4.50 Waldman
Review recent discovery requests from Jordan
and
correspondence regarding same.                    5/16/2016 2:18:00      2.30 Waldman
Review research memo; correspondence
regarding response
to Jordan.                                        6/23/2016 1:12:00      1.20 Waldman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 19 of 49



Revise response to Jordan.                        6/26/2016 2:00:00     2.00 Waldman
Revise response to Jordan.                        6/27/2016 3:00:00     3.00 Waldman
Correspondence regarding discovery; finalized
response to
Jordan.                                           6/28/2016 3:00:00     3.00 Waldman
Review research for response to motion for
sanctions.                                         8/8/2016 0:36:00     0.60 Waldman
Review briefs related to 11th Cir. appeal;
correspondence
regarding contempt motion.                        8/16/2016 1:30:00     1.50 Waldman
Revise opposition to motion for sanctions and
correspondence regarding same.                    8/27/2016 1:30:00     1.50 Waldman
Correspondence regarding opposition to motion
for sanctions; correspondence regarding opinion
on motion to
dismiss and related appeals.                      8/29/2016 1:30:00     1.50 Waldman

Total                                                                 111.67
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 20 of 49




              ATTACHMENT 6
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 21 of 49



                                    Fish v. Kobach, No. 16-2105
                       Time Meeting with Plaintiffs Prior to Filing the Complaint

Project/Time entry                                     Start date   Time (h) Time (decimal) Attorney
Conference with client, Wayne Fish to explain
proposed case, answer questions, & discuss
retainer agreement.                                    10/26/2015 1:00:00                 1 Bonney
Meetings with clients in Wichita to discuss
proposed case, answer questions & sign retainer
agreements (R. Ortiz, D. Bucci, C. Stricker, T.J.
Boynton) - separate meetings.                           11/2/2015 6:00:00                 6 Bonney
Reviewed & replied to email from 0. Ho re
potential clients (.2); Telephone conference with
N. Anderson, possible client (.3).                     12/17/2015 0:30:00               0.5 Bonney
Telephone conference with D. Hutchinson, client
(.4);                                                  12/18/2015 0:24:00               0.4 Bonney
Telephone conference with 0. Ho (.2); Review
documents concerning D. Hutchinson's voter
registration, etc. (.4); Preparation and assembly of
retainer agreements D. Hutchinson & N. Anderson
(.5).                                                  12/18/2015 1:06:00               1.1 Bonney
Telephone conference with Max Elliott, potential
client (.5);                                             1/6/2016 0:30:00               0.5 Bonney

Telephone conference with A. Lui re discovery re
League of Women Voters Kansas (.2); Drafted
memo re communication with Elliott (.5); Drafted
email to Elliott re voter registration issues (.3);
Email correspondence with LWVK officers (.5).            1/6/2016 1:30:00               1.5 Bonney

Prepared for meeting with LWVK officers (.5); met
with LWVK co-presidents re litigation facts & issues
(1.3); Drafted email to co-president Ahrens re
declaration (.3); Drafted email to co-president Neal
(.2); drafted memo re LWVK meeting (1.0).                1/8/2016 3:18:00               3.3 Bonney
Telephone conference with M. Elliott, potential
client (.2);                                            1/13/2016 0:12:00               0.2 Bonney
Reviewed & replied to email from co-counsel re
clients (.2); Telephone conference with O.
Danjuma re clients (.2).                                1/13/2016 0:24:00               0.4 Bonney
Telephone conference with M. Ahrens re
declaration revisions & corrections (.4);               1/27/2016 0:24:00               0.4 Bonney
Telephone conference with D. Hutchinson re facts
(.4);                                                   1/29/2016 0:24:00               0.4 Bonney
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 22 of 49



Call w/ potential clients                             12/4/2015 0:35:53              0.60 Ho
Draft email to A Zivarts re clients                  11/18/2015 0:31:17              0.52 Lakin
Draft email to A Zivarts re clients                  11/18/2015 0:17:55              0.30 Lakin
Draft emails to A Zivarts re client contacts and
details & f/up emails re same                        11/25/2015 0:40:23              0.67 Lakin
Draft emails to A Zivarts re f/up questions re
clients                                               12/2/2015    0:15:30           0.26   Lakin
Call with R Ortiz re case                             12/3/2015    0:35:21           0.59   Lakin
Call with TJ Boynton re case                          12/3/2015    0:31:13           0.52   Lakin
Call with KS LWV                                      12/4/2015    1:00:00           1.00   Lakin
Draft emails to A Zivarts re potential clients        12/9/2015    0:10:00           0.17   Lakin
Call with R Ortiz re case                            12/10/2015    0:30:00           0.50   Lakin
Call with TJ Boynton re case                         12/10/2015    0:27:39           0.46   Lakin
Draft emails to A Zivarts re potential clients       12/10/2015    0:10:26           0.17   Lakin
Call with D Ho, D Bonney, A Zivars re potential
clients                                              12/11/2015 0:13:00              0.22 Lakin
Attend strategy meeting and follow-up; travel.       11/16/2015 4:12:00              4.20 Liu

Project/Time entry                                   Start date   Time (h) Time (decimal) Attorney
Travel to Kansas City for plaintiffs; continue to
research and
analyze issues relating to class certification.       2/10/2016 6:00:00              6.00 Liu
Continue to search for and interview plaintiffs.      2/11/2016 12:18:00            12.30 Liu
Meetings with potential plaintiffs.                   2/12/2016 10:42:00            10.70 Liu

Call regarding motion for consolidation; review
TRO issues;
correspond with plaintiffs regarding press issues.    2/22/2016 1:12:00              1.20 Liu

Total                                                                        56.07694444
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 23 of 49




              ATTACHMENT 7
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 24 of 49



                               Fish v. Kobach, No. 16-2105
                       Time spent with an expert never used (Burden)

Project/Time entry                            Start date   Time (h) Time (decimal) Attorney
Meet with D. Ho to discuss case posture and
expert report of Barry Burden                 11/13/2015 0:33:00              0.55 Danjuma
Correspondence to Barry Burden to set up
time to speak.                                11/13/2015 0:15:00              0.25 Danjuma
Correspondence to Barry Burden to set up
time to speak.                                11/15/2015 0:06:00              0.10 Danjuma
Call with Barry Burden re: expert report      11/20/2015 0:50:03              0.83 Danjuma
Call Barry regarding expert schedule          11/23/2015 0:13:39              0.23 Danjuma

Total                                                                         1.96
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 25 of 49




              ATTACHMENT 8
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 26 of 49



                                     Fish v. Kobach, No. 16-2105
                                              Travel Time

Project/Time entry                                Start date       Time (h) Time (decimal) Attorney
travel from ACLU office to Topeka for LWVK
meetiing (2.2);                                      1/8/2016       2:12:00             2.2 Bonney
round-trip travel from office to Lawrence, KS for
meeting with Ahrens & King (2.0);                    5/3/2016       2:00:00              2 Bonney
Round-trip travel from office to Lawrence, KS
for meeting with plaintiff LWVK officers
regarding discovery (2.0);                         5/13/2016        2:00:00              2 Bonney

Roundtrip travel from office to Topeka to meet
with M. Ahrens to prepare for deposition (2.5);       6/7/2016 2:30:00                  2.5 Bonney
Rountrip trave office to Topeka for Ahrens
deposition (2.5);                                    6/8/2016 2:30:00                   2.5 Bonney
Roundtrip travel office to Topeka (2.5);            6/10/2016 2:30:00                   2.5 Bonney
Travel time for trip to Lawrence from Kansas
City for meeting with W. Fish to prepare for
testimony at trial.                                 2/23/2018 1:30:00                  1.5 Bonney
Travel to KS                                        3/18/2018 7:34:00                 7.57 Carpenter
Travel to NY                                        3/20/2018 4:43:00                 4.72 Carpenter

Project/Time entry                                   Start date    Time (h) Time (decimal)    Attorney
Deposition preparation and travel for same.           3/27/2017    13:30:00           13.50   Ha
Prepare for depositions; Bryant and Beckner dep 3/29/2017          14:00:00           14.00   Ha
Travel to Kansas and trial preparation.                 3/4/2018   12:30:00           12.50   Ha
Trial preparation.                                      3/5/2018   14:30:00           14.50   Ha
Travel to KC; trial preparation.                      3/11/2018    17:00:00           17.00   Ha
Trial and travel.                                     3/13/2018    14:30:00           14.50   Ha
Travel for and continue to prepare for trial.         3/19/2018    18:30:00           18.50   Ha
Flight to Kansas.                                       3/4/2018    3:00:00            3.00   Jayaraman
Trial and travel.                                     3/13/2018     8:00:00            8.00   Jayaraman
Travel for and continue to prepare for trial.         3/18/2018     4:00:00            4.00   Jayaraman
Travel back to D.C.                                   3/20/2018     4:00:00            4.00   Jayaraman
Attend strategy meeting and follow-up; travel. 11/16/2015           4:12:00            4.20   Liu
Travel to Kansas City for plaintiffs; continue to res 2/10/2016     6:00:00            6.00   Liu
Travel to Kansas City for plaintiffs.                 2/13/2016     4:30:00            4.50   Liu
Travel to and prepare for deposition.                   4/5/2016    7:18:00            7.30   Liu
Travel from depositions.                                4/7/2016    4:00:00            4.00   Liu
Prepare witnesses, travel for depositions, prepare 5/3/2016        13:48:00           13.80   Liu
Travel to oral argument in Denver; review briefing 8/22/2016        4:30:00            4.50   Liu
Prepare for and attend 10th Circuit oral argumen 8/23/2016          5:30:00            5.50   Liu
Prepare for and travel regarding expert depositio10/16/2016         8:42:00            8.70   Liu
           Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 27 of 49



Prepare for, attend, and travel regarding expert d10/17/2016     15:12:00    15.20   Liu
Trial and travel.                                   3/13/2018    10:00:00    10.00   Liu
Travel for and continue to prepare for trial.       3/18/2018     7:12:00     7.20   Liu
Booked travel transportation.                       4/13/2017     0:42:00     0.70   Mortimer
Trial preparation and travel to Kansas.              3/4/2018     9:30:00     9.50   Mortimer
Trial and travel.                                   3/13/2018    16:00:00    16.00   Mortimer
Travel for and continue to prepare for trial.       3/18/2018     6:30:00     6.50   Mortimer
Travel and attention to post-closing briefing.      3/20/2018     8:00:00     8.00   Mortimer
Travel to Kansas City; participate in moot court an 4/13/2016     8:00:00     8.00   Steiner
Attend hearing on preliminary injunction; return 4/14/2016        9:00:00     9.00   Steiner
Review emergency petition or stay; review order; 8/2/2017         6:30:00     6.50   Steiner
Travel to Kansas; preparation for trial.             3/5/2018    11:00:00    11.00   Steiner
Trial; return travel to NY.                           3/9/2018 12:00:00      12.00 Steiner
Travel to KC; trial preparation.                     3/11/2018 12:30:00      12.50 Steiner
Return to NY; prep for day 7.                        3/14/2018 5:00:00        5.00 Steiner
Prep for day 7; travel to Kansas; met with Barreto 3/18/2018 10:00:00        10.00 Steiner
Return to NY.                                        3/20/2018 3:30:00        3.50 Steiner
Prepare for deposition; travel to Kansas; correspo    4/5/2016 6:42:00        6.70 Waldman
Conduct 30(b)(6) deposition; attend Lehman dep        4/6/2016 10:00:00      10.00 Waldman
Travel from depositions.                              4/7/2016    4:30:00     4.50   Waldman
Travel to Kansas; prepare for oral argument.         6/13/2016    7:00:00     7.00   Waldman
Caskey deposition; return from Kansas; correspon     6/15/2016   15:30:00    15.50   Waldman
Travel to Kansas; prepared for trial.                 3/5/2018   14:00:00    14.00   Waldman

Total                                                                       417.78
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 28 of 49




              ATTACHMENT 9
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 29 of 49



                                 Fish v. Kobach, No. 16-2105
                              Team Meetings and Conference Calls

Project/Time entry                               Start date   Time (h) Time (decimal)    Attorney
Team Call                                         1/31/2018    1:09:00            1.15   Carpenter
Fish team call                                    2/14/2018    0:06:00            0.10   Carpenter
Fish team call                                    2/14/2018    1:40:00            1.67   Carpenter
Fish team call                                    2/21/2018    1:12:00            1.20   Carpenter
Travel to and from Dechert for meeting on        11/16/2015    1:00:00            1.00   Danjuma
Meeting with team at Dechert                     11/16/2015    1:45:00            1.75   Danjuma
Status Conference call with KS team               12/2/2015    0:38:02            0.63   Danjuma
status conference call on KS lawsuits            12/16/2015    0:42:00            0.70   Danjuma
Conference call to discuss next steps in
litigation. Follow up conversation with D. Ho.     3/2/2016    1:20:14           1.34    Danjuma
Team meeting                                       3/3/2016    1:00:00           1.00    Danjuma
Rule 26F call with Defendants                     3/14/2016    0:48:00           0.80    Danjuma
26f call with magistrate judge and meeting        3/23/2016    2:51:00           2.85    Danjuma
Weekly team call on KS POC                        3/30/2016    0:58:00           0.97    Danjuma
Attend PI hearing                                 4/14/2016    4:40:00           4.67    Danjuma
Team call                                         4/20/2016    0:46:00           0.77    Danjuma
team call                                          6/8/2016    0:36:00           0.60    Danjuma
Class cert hearing before district court in       6/14/2016    2:55:00           2.92    Danjuma
team call                                          7/6/2016    0:39:14           0.65    Danjuma
team call                                         8/30/2016    0:50:01           0.83    Danjuma
Kansas team call                                   9/7/2016    0:30:00           0.50    Danjuma
team call                                         11/2/2016    0:45:00           0.75    Danjuma
team call                                          2/1/2018    1:00:00           1.00    Danjuma
team pretrial meeting at Dechert                   2/7/2018    2:15:00           2.25    Danjuma
Pretrial conference with court                     2/8/2018    1:00:00           1.00    Danjuma
Call with Garrett Roe and Dale, Sophia,           2/14/2018    0:32:00           0.53    Danjuma
call with team on client prep (1.0)               2/20/2018                         1    Danjuma
team call                                         2/21/2018    1:10:00           1.17    Danjuma
Team call re: proposed findings fo fact/          3/15/2018    0:30:00           0.50    Danjuma
team call regarding final judgment and next       6/19/2018    0:45:00           0.75    Danjuma
45 min team call to discuss brief                 10/1/2018    0:45:00           0.75    Danjuma
team call re: 10th circ brief                    11/16/2018    1:00:00           1.00    Danjuma
Litigation meeting at Dechert                    11/16/2015    2:00:00           2.00    Lakin
Litigation team call                              12/2/2015    0:24:20           0.41    Lakin
Litigation team call                             12/16/2015    0:41:59           0.70    Lakin
Litigation team call                             12/23/2015    0:45:00           0.75    Lakin
Litigation team call                              1/21/2016    0:19:00           0.32    Lakin
Litigation team call                               2/3/2016    0:58:25           0.97    Lakin
Litigation team call                              2/17/2016    0:42:46           0.71    Lakin
Litigation team call                              2/24/2016    0:40:55           0.68    Lakin
         Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 30 of 49



Litigation team call                            3/2/2016 1:05:21   1.09   Lakin
Telephone conference with Court                 3/7/2016 0:22:00   0.37   Lakin
Litigation team call                            3/9/2016 0:25:17   0.42   Lakin
Litigation team call                           3/14/2016 0:28:00   0.47   Lakin
Participate in 26(f) conference                3/14/2016 0:44:07   0.74   Lakin
Litigation team call                           3/16/2016 0:35:12   0.59   Lakin
Litigation team call                           3/23/2016 0:10:00   0.17   Lakin
Participate in discovery conference befoore 3/23/2016 2:23:56      2.40   Lakin
Litigation team call                           3/30/2016 1:02:44   1.05   Lakin
Attend preliminary injunction hearing          4/14/2016 5:00:00   5.00   Lakin
Litigation team call                           4/20/2016 0:36:57   0.62   Lakin
Litigation team call                           4/27/2016 0:36:00   0.60   Lakin
Litigation team call                            5/5/2016 1:05:00   1.08   Lakin
Litigation team call                            5/9/2016 1:01:38   1.03   Lakin
Litigation team call                           5/11/2016 1:06:23   1.11   Lakin
Litigation team call                           5/18/2016 1:14:00   1.23   Lakin
Litigation team call                           5/25/2016 0:39:45   0.66   Lakin
Motion to Quash hearing                        6/13/2016 0:25:00   0.42   Lakin
Litigation team mtg                            6/14/2016 2:30:00   2.50   Lakin
Litigation team call                           6/29/2016 0:42:57   0.72   Lakin
Review Kobach's PI appeals brief & litigation   7/5/2016 2:45:00   2.75   Lakin
Litigation team call                            7/6/2016 0:37:28   0.62   Lakin
Litigation team call                           7/27/2016 0:16:48   0.28   Lakin
Litigation team call                           8/30/2016 0:40:53   0.68   Lakin
Litigation team call                            9/7/2016 0:20:01   0.33   Lakin
Status conference with Judge Robinson;         9/14/2016 1:00:00   1.00   Lakin
Litigation team call                           9/28/2016 0:33:39   0.56   Lakin
Telephonic status conference before Judge
Robinson re modifications to official notice   10/5/2016 0:30:00   0.50   Lakin
Litigation team call                          10/12/2016 0:59:44   1.00   Lakin
Pretrial conference before MJ O'Hara; f/up 10/20/2016 1:30:00      1.50   Lakin
Litigation team call                           11/2/2016 0:40:53   0.68   Lakin
Scheduling conference/pretrial conference      11/3/2016 1:19:00   1.32   Lakin
Litigation team call                           12/7/2016 0:54:00   0.90   Lakin
Litigation team call re motion for partial    12/21/2016 0:50:37   0.84   Lakin
Litigation team call                           1/25/2017 0:45:00   0.75   Lakin
Litigation team call/f-up mtgs with R           2/1/2017 1:31:00   1.52   Lakin
Litigation team call                            2/8/2017 0:49:00   0.82   Lakin
Litigation team call                            3/8/2017 1:00:14   1.00   Lakin
Litigation team call                            4/5/2017 0:30:11   0.50   Lakin
Litigation team call                           4/19/2017 0:32:18   0.54   Lakin
Litigation team call                           5/10/2017 0:09:45   0.16   Lakin
Status conference                              5/10/2017 0:34:04   0.57   Lakin
Litigation team call                           5/15/2017 0:50:42   0.85   Lakin
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 31 of 49



Litigation team call                            5/31/2017   0:04:28   0.07   Lakin
Pretrial conference                              6/5/2017   1:00:00   1.00   Lakin
Litigation team call                            6/28/2017   0:15:00   0.25   Lakin
Litigation team call                            7/26/2017   0:37:02   0.62   Lakin
Litigation team call                             8/9/2017   0:33:28   0.56   Lakin
Status conference with Court re redactions     10/25/2017   0:23:08   0.39   Lakin
Litigation team call                            11/8/2017   0:11:08   0.19   Lakin
Litigation team call                           11/29/2017   0:07:59   0.13   Lakin
Litigatiion team call                           12/8/2017   0:53:40   0.89   Lakin
Litigation team call                           12/20/2017   0:45:15   0.75   Lakin
Litigation team call                             1/3/2018   0:45:14   0.75   Lakin
Litigation team call                             1/4/2018   0:23:22   0.39   Lakin
Litigation team call re pretrial order           1/4/2018   0:14:00   0.23   Lakin
Litigation team call                            1/11/2018   1:27:27   1.46   Lakin
Litigation team call                            1/24/2018   0:58:56   0.98   Lakin
Mtg with litigation team re proposed            1/24/2018   1:17:48   1.30   Lakin
Litigation team mtg re proposedd findings of    1/25/2018   0:48:16   0.80   Lakin
Team call re client trial testimony             1/31/2018   1:21:37   1.36   Lakin
Litigation team call                             2/1/2018   1:00:45   1.01   Lakin
Litigation team mtg                              2/7/2018   2:15:00   2.25   Lakin
Final pretrial conference + f/up discussion      2/8/2018   1:01:57   1.03   Lakin
Litigation team call re trial evidence          2/14/2018   1:48:05   1.80   Lakin
Team call re individual client direct           2/14/2018   0:44:43   0.75   Lakin
Litigation team call                            2/20/2018   1:00:00   1.00   Lakin
Litigation team call                            2/21/2018   1:00:00   1.00   Lakin
Litigation team call                            2/28/2018   5:19:13   5.32   Lakin
Litigation team mtg                             3/11/2018   0:45:00   0.75   Lakin
Litigation team call                            3/15/2018   0:17:54   0.30   Lakin
Team mtg re drafting post-trial proposed
findings of fact and conclusions of law         3/27/2018   0:53:44   0.90   Lakin
Litigation team call                            3/28/2018   0:15:13   0.25   Lakin
Team mtg re post-trial proposed findings of      4/4/2018   1:09:00   1.15   Lakin
Litigation team call                            4/11/2018   1:18:32   1.31   Lakin
Litigation team call                            4/18/2018   0:38:26   0.64   Lakin
Litigation team call                            4/25/2018   0:32:24   0.54   Lakin
Litigation team call                            6/19/2018   0:50:00   0.83   Lakin
Litigation team call re appellant's brief       10/1/2018   0:57:20   0.96   Lakin
Team call re appellate brief                   11/16/2018   0:42:11   0.70   Lakin
Team mtg re cert petition                        8/3/2020   1:09:24   1.16   Lakin
Litigation team call re cert petition            8/5/2020   0:21:38   0.36   Lakin
Calls with team members re cert BIO             9/25/2020   1:08:28   1.14   Lakin
Team mtg regarding cert BIO                    10/22/2020   1:17:29   1.29   Lakin
Team conference call.                            2/3/2016   1:00:00      1   Rugg
Team conference call.                           2/10/2016   1:00:00      1   Rugg
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 32 of 49



Team conference call.                        2/17/2016      1:00:00              1   Rugg
Call                                          2/1/2018      0:30:00           0.50   Zhang
Dechert meeting                               2/7/2018      2:00:00           2.00   Zhang
Team call                                    3/28/2018      0:24:00           0.40   Zhang
Fish call                                    4/11/2018      0:30:00           0.50   Zhang

Project/Time entry                           Start date    Time (h) Time (decimal) Attorney
Conference call regarding summary
judgment brief; finalize                     10/18/2016     0:48:00           0.80 Ha
Meet and confer; draft summary of same.         1/6/2017    0:48:00           0.80 Ha
Revise von Spakovsky Daubert outline; team
call; review                                    2/1/2017    3:00:00           3.00 Ha
Calls with team and O. Danjuma; compile
motion to compel                                2/8/2017    2:18:00           2.30 Ha
Call with A. Liu and E. Mossman; review
ACLU                                          2/23/2017     0:36:00           0.60   Ha
Call regarding depositions and related          3/3/2017    0:54:00           0.90   Ha
Team call; correspondence regarding meet        3/8/2017    2:42:00           2.70   Ha
Attend weekly status conference.                4/5/2017    0:40:00           0.40   Ha
Team call and review correspondence
regarding meet and                            5/15/2017     1:12:00           1.20   Ha
Attend team meeting.                          6/14/2017     0:36:00           0.60   Ha
Team call.                                    7/26/2017     0:42:00           0.70   Ha
Team call.                                      8/9/2017    0:36:00           0.60   Ha
Calls regarding Daubert reply brief.          9/18/2017     1:00:00           1.00   Ha
Team call and follow up correspondence
regarding potential                          12/20/2017     1:00:00           1.00   Ha
Team call and correspondence with TJ            1/4/2018    1:00:00           1.00   Ha
Team call and follow up correspondence.         1/9/2018    0:54:00           0.90   Ha
Team call and follow up correspondence.       1/11/2018     1:36:00           1.60   Ha
Team call regarding trial preparation.        1/18/2018     0:48:00           0.80   Ha
Draft deposition designations for Rucker and
Bryant; team                                  1/24/2018     3:18:00           3.30 Ha
Call regarding plaintiffs' testimony.         1/31/2018     1:36:00           1.60 Ha
Team call; correspondence regarding
designations.                                   2/1/2018    1:06:00           1.10   Ha
Weekly call and follow up.                    2/28/2018     5:06:00           5.10   Ha
Team call and trial follow up.                3/15/2018     1:36:00           1.60   Ha
Team call.                                    6/19/2018     0:42:00           0.70   Ha
Prepare for and participate in team
telephone call.                               9/27/2016     0:48:00           0.80 Jayaraman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 33 of 49



Research NVRA summary judgment cases;
prepare expert
deposition outline; participate in team
meeting.                                         10/3/2016 5:54:00   5.90 Jayaraman

Review comments on facts section for
motion for summary judgment and attended
call regarding motion for summary
judgment.                                       10/18/2016 0:48:00   0.80 Jayaraman
Attend call re: motion for summary
judgment and review
materials in advance.                           10/24/2016 0:36:00   0.60 Jayaraman
Research cases for meet and confer; attend
(via telephone) meet and confer; draft letter
memorializing meet and
confer.                                         12/16/2016 5:42:00   5.70 Jayaraman
Draft facts for partial summary judgment
statement of facts;
attend team call.                                 2/1/2017 3:42:00   3.70 Jayaraman
Call with A. Liu and related follow-up.          2/21/2017 0:18:00   0.30 Jayaraman
Draft and edit third-party subpoena
documents; call with M.
Mortimer, T. Cordova, and M. Kim regarding
same.                                             3/1/2017 2:30:00   2.50 Jayaraman
Participate in team call; review and revise
deposition
outline.                                          3/3/2017 1:06:00   1.10 Jayaraman

Call with team; work on deposition outline.       3/8/2017 4:42:00   4.70 Jayaraman
Draft requests for admission; call with D. Ho
from ACLU
regarding same.                                  3/13/2017 1:48:00   1.80 Jayaraman
Call regarding deposition outlines; review
deposition outline.                              3/21/2017 0:42:00   0.70 Jayaraman
Organized deposition logistics.                  3/29/2017 0:42:00   0.70 Jayaraman
Attend team call; review outline for
summary judgment
brief.                                            4/5/2017 1:00:00   1.00 Jayaraman
Attend team call; related preparation.           4/10/2017 0:18:00   0.30 Jayaraman
Team call and related follow-up.                 4/19/2017 1:00:00   1.00 Jayaraman
Team call regarding summary judgment
argument section;
related preparation and follow-up.                5/8/2017 0:54:00   0.90 Jayaraman
Attend team call.                                5/10/2017 0:12:00   0.20 Jayaraman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 34 of 49



Team call.                                     6/7/2017 1:00:00     1.00 Jayaraman
Team call.                                    6/14/2017 0:18:00     0.30 Jayaraman
Weekly status conference call; review
outline for reply.                            7/26/2017 0:48:00     0.80 Jayaraman
Team call; review notes for reply to
response to summary
judgment brief.                               7/31/2017 0:30:00     0.50 Jayaraman
Team call; review rough draft of Kobach
deposition
transcript.                                    8/7/2017 1:06:00     1.10 Jayaraman
Team call.                                    11/8/2017 0:18:00     0.30 Jayaraman
Team call.                                    12/8/2017 1:00:00     1.00 Jayaraman
Prepare portion of draft exhibit list; team
call.                                          1/3/2018 2:00:00     2.00 Jayaraman
Team calls regarding trial preparation.        1/9/2018 1:12:00     1.20 Jayaraman
Team call; reviewed documents for exhibit
list.                                         1/11/2018 1:12:00     1.20 Jayaraman
Team call; edit exhibit list; edit Daubert
motion.                                       1/18/2018 4:06:00     4.10 Jayaraman
Team call; review exhibit list.               1/24/2018 1:36:00     1.60 Jayaraman
Call regarding cross-examination.             1/29/2018 1:12:00     1.20 Jayaraman
Call with A. Liu regarding Daubert replies;
review Daubert
responses.                                     2/6/2018   1:24:00   1.40   Jayaraman
Call regarding court conference.               2/7/2018   2:18:00   2.30   Jayaraman
Team Call.                                    2/14/2018   2:00:00   2.00   Jayaraman
Team calls; edit cross outline.               2/28/2018   5:24:00   5.40   Jayaraman

Team call; edited proposed findings of fact.  3/28/2018 2:30:00     2.50 Jayaraman
Team call; updated proposed findings of fact
and
conclusions of law.                           4/18/2018 2:24:00     2.40 Jayaraman
Edit litigation memo; discuss same with M.
Mortimer.                                      6/4/2018 0:36:00     0.60 Jayaraman
Team call to discuss case strategy.            8/5/2020 0:18:00     0.30 Jayaraman
Call with co-counsel regarding next steps on
opposition to
cert petition.                                10/9/2020 1:06:00     1.10 Jayaraman
Review edits to opposition to cert brief;
team call to discuss
opposition to cert brief.                    10/22/2020 1:30:00     1.50 Jayaraman
Draft summary of team call; legal research
for opposition to
cert.                                        10/23/2020 0:54:00     0.90 Jayaraman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 35 of 49



Prepare for and attend call regarding
upcoming tasks.                                11/6/2015 0:54:00   0.90 Liu
Attend conference call.                       12/16/2015 1:00:00   1.00 Liu
Review complaint comments in advance of
call; attend
strategy call.                                12/23/2015 2:00:00   2.00 Liu
Attend strategy call and follow-up.             1/6/2016 0:36:00   0.60 Liu
Continue to prepare for complaint and class
certification
briefing for filing; attend weekly conference
call.                                          2/17/2016 4:12:00   4.20 Liu
Call regarding motion for consolidation;
review TRO issues;
correspond with plaintiffs regarding press
issues.                                        2/22/2016 1:12:00   1.20 Liu

Attend weekly strategy meeting; continue to
revise opposition to motion to consolidate;
organize discovery issues; review and revise
motion for extension of time and
discovery deadline emails; strategize with
experts.                                        3/2/2016 5:36:00   5.60 Liu
Strategize regarding class certification and
oversee
subpoenas.                                     3/28/2016 0:54:00   0.90 Liu
Attend conference call; continue to oversee
depositions and
subpoena process.                              3/30/2016 2:42:00   2.70 Liu
Continue to strategize regarding discovery
and issues relating to depositions; revise
responses to discovery
requests.                                      4/27/2016 6:18:00   6.30 Liu

Attend strategy conference call; continue to
manage requests for admission and
production; review supplemental authority;
arrange scheduling for T. Stricker media.       5/9/2016 4:12:00   4.20 Liu
Attend strategy call; strategize regarding
LWV; manage
assignments relating to research; review
deposition transcripts.                        5/11/2016 4:24:00   4.40 Liu
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 36 of 49



Continue reviewing deposition transcripts;
attend call with
vendor relating to LWV documents; review
requests for admission.                         5/12/2016 4:06:00   4.10 Liu
Attend conference call; strategize regarding
document
review and requests; review memorandum
opinion; review class certification briefs.     5/18/2016 3:30:00   3.50 Liu
Continue to manage document review;
attend conference
call.                                            6/2/2016 6:00:00   6.00 Liu
Attend conference call; call with T. Stricker
regarding
discovery and issues relating to potential
state court case.                               6/29/2016 1:00:00   1.00 Liu
Review class certification transcript; attend
conference call; review Defendant Jordan's
supplemental submission.                         7/5/2016 5:00:00   5.00 Liu
Attend conference call; oversee research
relating to motion
to compel, registration and notice issues.      7/27/2016 2:30:00   2.50 Liu
Attend weekly conference call.                  8/30/2016 0:36:00   0.60 Liu
Oversee motion to compel; call with T.
Cordova regarding
issues relating to summary judgment review;
oversee organization of summary judgment
review.                                          9/6/2016 2:42:00   2.70 Liu
Attend conference call; revise demand
letter; oversee bates
stamping relating to Lehman documents.           9/7/2016 1:48:00   1.80 Liu
Attend status conference to set dates;
attend strategy conference call; oversee
issues relating to document review for
summary judgment motion, motion for
reconsideration
research, research relating to privilege.       9/14/2016 5:06:00   5.10 Liu
Conference call relating to issues regarding
fact-finding and research regarding
privileges and immunities and standards for
summary judgment brief; continue
strategizing regarding motion to compel;
oversees issues relating to fact finding.       9/16/2016 2:36:00   2.60 Liu
         Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 37 of 49



Call regarding summary judgment; prepare
Lehman reply for
filing.                                     10/18/2016 2:36:00   2.60 Liu
Attend conference call; discuss additional
discovery.                                   11/2/2016 1:36:00   1.60 Liu
Attend weekly conference call; discuss
research issues
relating to Daubert motions.                 12/7/2016 1:12:00   1.20 Liu
Attend weekly conference call; draft email
to G. Roe;
continue to oversee document review.         1/25/2017 4:18:00   4.30 Liu
Attend weekly meeting; meeting with
internal Dechert team
regarding third-party subpoenas, document
review, and motion for partial summary
judgment.                                     2/1/2017 4:12:00   4.20 Liu
Attend weekly conference call; continue to
oversee
discovery.                                    2/8/2017 2:18:00   2.30 Liu
Continue to oversee discovery.               2/14/2017 2:00:00   2.00 Liu
Oversee discovery.                           2/21/2017 0:18:00   0.30 Liu
Attend conference call with team; continue
to oversee
discovery.                                    3/3/2017 3:24:00   3.40 Liu
Continue to review issues relating to
privilege, oversee
discovery, and attend weekly conference
call.                                         3/8/2017 5:12:00   5.20 Liu
Continue to oversee discovery.               3/22/2017 1:54:00   1.90 Liu
Strategize regarding issues relating to
summary judgment.                             4/4/2017 0:24:00   0.40 Liu
Attend weekly conference call; discuss
summary judgment with D. Ho; discuss
upcoming deposition with M. Mortimer.         4/5/2017 1:24:00   1.40 Liu
Review Richman deposition outline and
Daubert outline.                             4/11/2017 0:36:00   0.60 Liu
Strategize regarding motion for sanctions.   4/17/2017 0:24:00   0.40 Liu
Strategize regarding motion for sanctions.   5/13/2017 0:24:00   0.40 Liu
Attend conference call regarding motion for
sanctions;
strategize regarding motion for sanctions
with J. Van Strander.                        5/15/2017 0:54:00   0.90 Liu
Attend weekly conference call.                6/7/2017 0:42:00   0.70 Liu
Attend conference call.                      6/28/2017 0:30:00   0.50 Liu
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 38 of 49



Attend conference call.                         7/26/2017 0:36:00     0.60 Liu
Attend conference call.                          8/9/2017 0:30:00     0.50 Liu
Conference call with co-counsel.                9/13/2017 0:18:00     0.30 Liu
Strategize regarding issues relating to
correspondence over
Gmail account.                                  9/18/2017 0:18:00     0.30 Liu
Strategize regarding ethics issues relating to
K. Kobach; call
plaintiffs regarding ethics issues relating to
K. Kobach.                                     10/23/2017 1:00:00     1.00 Liu
Review materials in conjunction with motion
to compel sixth
request for documents; meet with ethics
investigator; strategize regarding staffing on
case.                                          10/26/2017 1:12:00     1.20 Liu

Strategize regarding weekly conference call. 11/1/2017      0:06:00   0.10 Liu
Weekly conference call; strategize regarding
motion to
compel and upcoming trial.                      11/8/2017   0:42:00   0.70 Liu
Attend weekly call; prepare for trial.           1/3/2018   2:30:00   2.50 Liu
Review summary judgment opinion;
strategize regarding
witness preparation.                             1/4/2018   0:48:00   0.80 Liu
Continue to manage logistics and prepare
for trial.                                       1/9/2018   4:18:00   4.30 Liu
Attend weekly conference call; continue to
strategize regarding issues regarding trial
preparation; manage exhibit list, logistics,
and direct and cross examination outlines;
review Camarota testimony.                      1/11/2018   7:36:00   7.60 Liu
Prepare for trial; attend weekly conference
call.                                           1/18/2018   4:30:00   4.50 Liu
Continue to prepare for trial.                  1/24/2018   5:12:00   5.20 Liu
Strategize with ACLU regarding issues
relating to plaintiff;
continue to prepare exhibit lists, review
filings, review direct and cross outlines, and
prepare for trial.                              1/31/2018   4:12:00   4.20 Liu
Attend weekly conference call and prepare
for trial.                                      2/14/2018   2:06:00   2.10 Liu
Prepare for trial.                              2/28/2018   8:00:00   8.00 Liu
Call regarding issues relating to appellate
brief.                                         11/16/2018   0:48:00   0.80 Liu
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 39 of 49




Call with M. Johnson regarding cert petition       8/28/2020 1:00:00   1.00 Liu
Meeting with co-counsel regarding
opposition to Supreme
Court briefing.                                    9/25/2020 1:00:00   1.00 Liu
Call with D. Cole and D. Ho regarding
SCOTUS brief; call with
T. Jayaraman regarding SCOTUS brief;
continue to revise SCOTUS brief.                   9/29/2020 4:54:00   4.90 Liu
In preparation for conference call re:
summary judgment briefing, review
preliminary injunction brief, Kansas District
Court order granting in part the requested
preliminary injunction, recent fact chart with
ACLU comments, and a summary judgment
fact outline provided by ACLU counsel D. Ha;
participated in conference call with A. Liu, T.
Cordova,
M. Kim and T. Jayaraman to discuss
upcoming deadlines and division of labor on
summary judgment motion; drafted
summary judgment fact paragraph on the
Kansas DMV's implementation of the
documentary proof of citizenship law.              10/3/2016 4:24:00   4.40 Mortimer
Revise motion to compel; conduct weekly
check-in call with Dechert team to update
on deposition, brief and pre-trial
conference meeting.                               10/18/2016 2:36:00   2.60 Mortimer
Review summary judgment brief and
identify areas of
assigned work; participate in group
conference call to discuss this week's work
and timeline.                                     10/24/2016 0:42:00   0.70 Mortimer
Internal status call and pulled documents for
email to
defendant.                                          2/1/2017 1:00:00   1.00 Mortimer
Edit replies to additional uncontroverted
facts included in defendant's opposition to
partial summary judgment motion; review
evidence produced during discovery to
determine controverted status; internal
discussions
regarding same.                                     2/3/2017 3:30:00   3.50 Mortimer
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 40 of 49



Internal discussions regarding status of
proceedings.                                   2/16/2017 0:12:00   0.20 Mortimer
Draft Brad Bryant subpoena and exhibit for
document
production; internal discussions regarding
same.                                          2/24/2017 1:12:00   1.20 Mortimer
Prepare for and attend Partial Summary
Judgment moot.                                 2/27/2017 2:30:00   2.50 Mortimer
Review issues with privilege logs, update
privilege log summaries; draft email
summaries re: such issues; internal
discussions regarding same; draft subpoena
notices; internal call discussing deposition
outline content.                                3/1/2017 5:36:00   5.60 Mortimer

Determine location of third party for
subpoenaing, including external phone calls
and internal discussion regarding such.         3/2/2017 2:06:00   2.10 Mortimer
Internal status call and discuss deposition
outline content.                                3/3/2017 0:36:00   0.60 Mortimer
Prepare for and participate in status call
with ACLU and Dechert team; verified
processing of Brad Bryant's subpoena;
internal discussions and email
correspondence regarding Daubert motion
for Mr. Richman.                                3/8/2017 2:54:00   2.90 Mortimer
Review expert report materials; call with
ACLU; draft
summary email identifying issues with
expert reports.                                3/13/2017 9:12:00   9.20 Mortimer
Review D. Ho' s Caskey deposition outline,
identify
differences in subject matter coverage;
internal discussions regarding same.           3/21/2017 1:12:00   1.20 Mortimer
Internal discussions to set up deposition
rooms.                                         3/29/2017 0:30:00   0.50 Mortimer
Call to discuss motion for summary
judgment timing.                                5/8/2017 0:12:00   0.20 Mortimer
Status meeting call and composed email
summary of the
same.                                          5/10/2017 0:18:00   0.30 Mortimer
Attend weekly status conference call.           6/7/2017 0:54:00   0.90 Mortimer
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 41 of 49



Attend status conference call; review
materials for Richman Daubert outline and
updated outline accordingly, including
identification of areas for additional content
in light of
motion for summary judgment.                    6/14/2017 3:06:00    3.10 Mortimer
Weekly status conference call.                  7/26/2017 0:36:00    0.60 Mortimer
Draft Daubert motion for Richman and had
status
conference call.                                 8/9/2017 4:48:00    4.80 Mortimer
Prepare for and participate in call to discuss
Richman
Daubert response; draft Daubert response.       9/18/2017 7:48:00    7.80 Mortimer
Status call with ACLU; implement changes to
the Kobach
Letter.                                        11/29/2017 0:48:00    0.80 Mortimer
Status call with client and internal
discussions regarding the
same.                                          12/20/2017 0:48:00    0.80 Mortimer
Draft email regarding DOV witness
testimony; internal
discussions regarding the same.                12/28/2017 0:30:00    0.50 Mortimer
Reviewed Summary Judgment Order,
Summary Judgment
briefing and Pre Trial Order.                    1/3/2018 5:12:00    5.20 Mortimer

Internal trial preparation meeting; compile
local database of preliminary injunction,
10th Circuit appeal and summary judgment
briefings and transcripts, as well as compile
relevant documents for Caskey and Bryant
witnesses;
prepare 3-month calendar for trial
deadlines.                                      1/9/2018 5:18:00     5.30 Mortimer

Prepare for and attend status call with ACLU;
update pre- trial calendar; pull Caskey
affidavits; review Kansas local rules for trials
and Judge Robinson's standing order for trial
rules.                                           1/11/2018 4:24:00   4.40 Mortimer
Attention to Richman and von Spakovsky
Daubert motions
and exhibit list.                                1/18/2018 5:30:00   5.50 Mortimer
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 42 of 49



Status call and attention to exhibits and
Caskey witness
examination outline.                             2/21/2018 6:00:00      6.00 Mortimer
Call to discuss Caskey examination outline;
call to discuss Ahrens cross examination
outline; attention to Deposition Designation
Dispute filing and McFerron cross
examination
outline.                                         2/26/2018 11:42:00    11.70 Mortimer
Attention to Ahrens cross examination
preparation and redirect examination;
attention to plaintiffs exhibits; status call
with team; attention to Sedgwick County
spreadsheet
summary.                                         2/28/2018 13:24:00    13.40 Mortimer
Conference call with co-counsel.                 4/11/2018 0:18:00      0.30 Mortimer

Phone conference with co-counsel; work on
discovery/compliance issues.                     12/8/2017 0:42:00      0.70 Steiner
Telephone conference call with co-counsel;
preparation for
trial.                                           2/28/2018 1:30:00      1.50 Steiner
Conference call with co-counsel.                 4/11/2018 0:18:00      0.30 Steiner
Prepared for and attended meeting
regarding Kansas
litigations.                                    11/16/2015 1:42:00      1.70 Waldman
Call regarding next steps; reviewed outline
for class cert
motion.                                          12/2/2015 1:30:00      1.50 Waldman
Prepare for and participate in status update
call.                                           12/16/2015   0:48:00    0.80   Waldman
Attend strategy call.                           12/23/2015   0:48:00    0.80   Waldman
Participate in weekly call.                       1/6/2016   0:42:00    0.70   Waldman
Participate in update call.                       2/3/2016   0:48:00    0.80   Waldman
Call regarding status of briefs; review draft
of pleadings.                                    2/10/2016 2:24:00      2.40 Waldman
Communications regarding extensions of
time.                                             3/2/2016 0:30:00      0.50 Waldman
Participate in weekly call; meeting with T.
Cordova regarding discovery requests; revise
drafts of discovery requests.                     3/9/2016 1:30:00      1.50 Waldman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 43 of 49



Participate in meet and confer; participate in
follow-up call;
correspondence with Dechert team
regarding supplemental class cert brief.         3/14/2016 1:30:00   1.50 Waldman
Call regarding class cert brief and
correspondence regarding same; revised
class cert brief; prepared for upcoming
depositions.                                     3/28/2016 2:30:00   2.50 Waldman
Review and revise responses to discovery
requests; correspondence regarding
deposition schedule; correspondence with
clients regarding discovery; participate
in weekly call.                                  4/27/2016 3:06:00   3.10 Waldman
Correspondence regarding revisions to
privilege log; call with ACLU regarding
outstanding issues; reviewed discovery
requests to LWV; correspondence regarding
status of
discovery.                                        5/9/2016 3:00:00   3.00 Waldman
Participate in weekly status call;
correspondence regarding
discovery; review document requests to
league.                                          5/11/2016 3:48:00   3.80 Waldman

Revise responses and objections to
document requests;
participate in weekly call; review recent
filings; correspondence regarding research.      5/18/2016 4:30:00   4.50 Waldman
Attend weekly update call; correspondence
regarding
discovery; review research related to class
cert. motion.                                    5/25/2016 1:48:00   1.80 Waldman
Document review training; attend weekly
call; revise reply brief; review documents for
production on behalf of LWVK.                     6/2/2016 5:00:00   5.00 Waldman
Attention to outstanding discovery issues;
participate in
weekly call; attention to draft stipulation.     6/29/2016 1:30:00   1.50 Waldman
Attend weekly update call; meeting
regarding research tasks;
review of Cox letter; finalize stipulation.       7/6/2016 3:00:00   3.00 Waldman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 44 of 49



Call with co-counsel regarding status;
correspondence
regarding discovery; attention to motion to
compel.                                            7/27/2016 2:30:00     2.50 Waldman
Correspondence regarding discovery;
participate in weekly status call; review draft
filings; review hot docs memo.                     1/25/2017 3:30:00     3.50 Waldman
Attend weekly update call; call with Dechert
team;
correspondence regarding strategy for
discovery.                                          2/1/2017 2:48:00     2.80 Waldman
Attend weekly update call; call with O.
Danjuma.                                            2/8/2017 1:30:00     1.50 Waldman
Weekly update call; correspondence
regarding discovery.                                3/8/2017 1:30:00     1.50 Waldman
Participate in weekly call; review draft
declaration;
correspondence regarding strategy.                  4/5/2017 2:00:00     2.00 Waldman
Voters rights case - weekly update call.           4/19/2017 0:30:00     0.50 Waldman
Call regarding strategy for sanctions motion
and other
requests for relief.                               5/15/2017 1:00:00     1.00 Waldman
Review reply to sanctions motion; weekly
update call.                                        6/7/2017 1:30:00     1.50 Waldman
Weekly call; correspondence with team
regarding
outstanding tasks.                                 6/14/2017 1:00:00     1.00 Waldman
Team lunch meeting; review summary
judgment brief.                                    7/13/2017   3:30:00   3.50   Waldman
Conference call with co-counsel.                   9/13/2017   0:18:00   0.30   Waldman
Weekly call and related communications.            9/20/2017   0:30:00   0.50   Waldman
Call regarding witness list.                       12/6/2017   0:30:00   0.50   Waldman
Telephone conference.                             12/20/2017   1:00:00   1.00   Waldman
Weekly call; review opinion; correspondence
regarding trial
preparation.                                        1/3/2018 2:30:00     2.50 Waldman
Call with team; call with defendants
regarding pre trial
order; correspondence regarding trial.              1/4/2018 1:48:00     1.80 Waldman
Team meeting; correspondence regarding
preparation for
trial; preparation for trial.                       1/9/2018 3:00:00     3.00 Waldman
Trial preparation.                                 1/18/2018 1:30:00     1.50 Waldman
Weekly call; trial preparation.                    1/24/2018 2:30:00     2.50 Waldman
         Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 45 of 49



Call regarding trial preparation; review
witness list, exhibit
list and deposition designations.           1/31/2018 3:30:00          3.50 Waldman
Weekly call; prepared for trial.             2/1/2018 2:48:00          2.80 Waldman
Call regarding court conference; review
evidence; prepare
outline.                                     2/8/2018 3:30:00          3.50 Waldman
Weekly call; reviewed filings; trial
preparation.                                2/21/2018 3:48:00          3.80 Waldman
Weekly call; trial preparation.             2/28/2018 5:48:00          5.80 Waldman
Correspondence regarding extension;
weekly call;
correspondence regarding PFOF.              4/11/2018 0:42:00          0.70 Waldman
Call regarding potential litigation.        4/19/2018 1:12:00          1.20 Waldman
Weekly call; review brief; correspondence
regarding appeal.                            5/2/2018 0:36:00          0.60 Waldman
Team call; review opinion; correspondence
regarding
findings.                                   6/19/2018 3:30:00          3.50 Waldman
Prepared for and participated in meeting
regarding strategy
on appeal.                                  6/26/2018 1:00:00          1.00 Waldman

Total                                                           602.7122222
Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 46 of 49




             ATTACHMENT 10
                 TO EXHIBIT F
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 47 of 49



                                     Fish v. Kobach, No. 16-2105
                                          Attendance at Trial

Project/Time entry                               Start date    Time (h) Time (decimal)    Attorney
Trial                                               3/6/2018   15:45:00           15.75   Carpenter
Trial                                               3/7/2018   15:15:00           15.25   Carpenter
Trial                                               3/8/2018   14:21:00           14.35   Carpenter
Trial                                               3/9/2018   10:23:00           10.38   Carpenter
Trial                                              3/10/2018     0:44:00           0.73   Carpenter
Trial                                              3/10/2018     0:21:00           0.35   Carpenter
Trial                                              3/11/2018     2:58:00           2.97   Carpenter
Trial                                              3/11/2018     0:56:00           0.93   Carpenter
Trial                                              3/11/2018     9:49:00           9.82   Carpenter
Trial                                              3/12/2018   11:02:00           11.03   Carpenter
Trial                                              3/12/2018     4:25:00           4.42   Carpenter
Trial                                              3/13/2018   11:35:00           11.58   Carpenter
Trial                                              3/18/2018     8:00:00           8.00   Carpenter
Trial                                              3/19/2018   15:00:00           15.00   Carpenter
Trial prep and Trial Day 1                          3/6/2018     4:00:00           4.00   Lakin
Trial Day 1                                         3/6/2018     1:15:00           1.25   Lakin
Trial Day 2                                         3/7/2018     9:15:00           9.25   Lakin
Trial Day 3                                         3/8/2018     8:56:00           8.93   Lakin
Trial Day 4                                         3/9/2018     9:30:00           9.50   Lakin
Trial Day 5                                        3/12/2018     9:00:00           9.00   Lakin
Trial Day 6                                        3/13/2018     8:20:00           8.33   Lakin
Trial Day 7                                        3/19/2018     6:30:00           6.50   Lakin

Project/Time entry                               Start date    Time (h) Time (decimal)    Attorney
Trial and preparation for day 2.                    3/6/2018   17:00:00           17.00   Ha
Trial and preparation for day 3.                    3/7/2018   13:30:00           13.50   Ha
Trial and preparation for day 4.                    3/8/2018   13:30:00           13.50   Ha
Trial and preparation for day 5.                    3/9/2018   16:36:00           16.60   Ha
Trial and prep for day 6.                          3/12/2018   12:00:00           12.00   Ha
Trial and travel.                                  3/13/2018   14:30:00           14.50   Ha
Travel for and continue to prepare for trial.      3/19/2018   18:30:00           18.50   Ha
Trial and preparation for day 2.                    3/6/2018   16:00:00           16.00   Jayaraman
Trial and preparation for day 3.                    3/7/2018   14:00:00           14.00   Jayaraman
Trial and preparation for day 4.                    3/8/2018   16:00:00           16.00   Jayaraman
Trial and preparation.                              3/9/2018   10:00:00           10.00   Jayaraman
Trial and prep for day 6.                          3/12/2018     8:30:00           8.50   Jayaraman
Trial and travel.                                  3/13/2018     8:00:00           8.00   Jayaraman
Prepare for and attend trial day 7.                3/19/2018   11:00:00           11.00   Jayaraman
Trial and preparation for day 2.                    3/6/2018   16:00:00           16.00   Jayaraman
Trial and preparation for day 3.                    3/7/2018   14:00:00           14.00   Jayaraman
          Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 48 of 49



Trial and preparation for day 4.                  3/8/2018   16:00:00    16.00   Jayaraman
Trial and preparation.                            3/9/2018   10:00:00    10.00   Jayaraman
Continue to prepare for trial.                   3/10/2018    3:00:00     3.00   Jayaraman
Continue to prepare for trial.                   3/11/2018    5:00:00     5.00   Jayaraman
Trial and prep for day 6.                        3/12/2018    8:30:00     8.50   Jayaraman
Reviewed trial transcripts.                      3/14/2018    0:42:00     0.70   Jayaraman
Research expert witness; team call.              3/15/2018    1:12:00     1.20   Jayaraman
Prepare for and attend trial day 7.              3/19/2018   11:00:00    11.00   Jayaraman
Trial and preparation for day 2.                  3/6/2018   14:00:00    14.00   Mortimer
Trial and preparation for day 3.                  3/7/2018   14:00:00    14.00   Mortimer
Trial and preparation for day 4.                  3/8/2018   12:00:00    12.00   Mortimer
Trial and preparation.                            3/9/2018   14:00:00    14.00   Mortimer
Trial and prep for day 6; witness interview.     3/12/2018   11:00:00    11.00   Mortimer
Trial and travel.                                3/13/2018   16:00:00    16.00   Mortimer
Prepare for and attend trial day 7.              3/19/2018   11:00:00    11.00   Mortimer
Trial and preparation for day 2.                  3/6/2018   14:00:00    14.00   Mortimer
Trial and preparation for day 3.                  3/7/2018   14:00:00    14.00   Mortimer
Trial and preparation for day 4.                  3/8/2018   12:00:00    12.00   Mortimer
Trial and preparation.                            3/9/2018   14:00:00    14.00   Mortimer
Continue to prepare for trial.                   3/10/2018    9:00:00     9.00   Mortimer
Continue to prepare for trial.                   3/11/2018   10:00:00    10.00   Mortimer
Trial and prep for day 6; witness interview.     3/12/2018   11:00:00    11.00   Mortimer
Attention to closing and post trial matters.     3/14/2018    5:42:00     5.70   Mortimer
Attention to trial and closing preparation and
proposed
findings of fact.                                3/15/2018    4:24:00     4.40   Mortimer
Attention to trial preparation.                  3/16/2018    8:30:00     8.50   Mortimer
Travel for and continue to prepare for trial.    3/18/2018    6:30:00     6.50   Mortimer
Prepare for and attend trial day 7.              3/19/2018   11:00:00    11.00   Mortimer
Travel and attention to post-closing briefing.   3/20/2018    8:00:00     8.00   Mortimer
Trial and preparation for day 2.                  3/6/2018   11:00:00    11.00   Waldman
Trial and preparation for day 3.                  3/7/2018   12:30:00    12.50   Waldman
Trial and preparation for day 4.                  3/8/2018   14:30:00    14.50   Waldman
Trial and preparation for day 5.                  3/9/2018    8:20:00     8.20   Waldman
Trial and prep for day 6.                        3/12/2018   12:00:00    12.00   Waldman
Trial and related correspondence.                3/13/2018    7:00:00     7.00   Waldman

Total                                                                   737.13
           Case 2:16-cv-02105-JAR Document 592-2 Filed 03/29/21 Page 49 of 49



                                        Fish v. Kobach, No. 16-2105
                                         Attendance at Deposition

Project/Time entry                                       Start date Time (h) Time (decimal) Attorney
Appeared at depositions of D. Hutchinson W. Fish          5/10/2016 8:00:00                8 Bonney
Court Appearance for hearing on defendant's
motion to restrict deposition of defendant;
appeared at Kobach deposition.                             8/3/2018     2:30:00            2.5 Bonney
Dial into deposition of Brian Caskey                       4/6/2016     3:40:00           3.67 Danjuma
dial into depositions of plaintiffs boynton, ortiz,
stricker, and bucci                                        5/4/2016     9:20:00           9.33   Danjuma
dial in to von Spakovsky deposition                        6/1/2016     5:49:40           5.83   Danjuma
Second deposition of Brian Caskey                         6/15/2016     7:21:00           7.35   Danjuma
Deposition of Kris Kobach in Kansas City                   8/3/2017        1:48           1.80   Danjuma
Deposition of T Lehman                                     4/6/2016     3:09:49           3.16   Lakin
Deposition of D Bucci                                      5/4/2016     3:25:47           3.43   Lakin
Deposition of T Stricker                                   5/4/2016     3:52:05           3.87   Lakin
Deposition of H von Spakovsky                              6/1/2016     5:50:00           5.83   Lakin
Deposition of M Ahrens                                     6/8/2016     3:25:50           3.43   Lakin
Deposition of B Caskey                                    6/15/2016     2:50:00           2.83   Lakin
Deposition of B Caskey                                    6/15/2016     1:30:00           1.50   Lakin
Deposition of Dr. Barreto                                 10/5/2016     3:25:00           3.42   Lakin
Deposition of S Camarota                                 10/17/2016     5:36:12           5.60   Lakin
Deposition of E Rucker                                    3/28/2017     2:24:20           2.41   Lakin
Deposition of B Caskey                                    3/28/2017     3:04:14           3.07   Lakin
Deposition of Dr. Ansoabehere                              4/3/2017     3:12:13           3.20   Lakin
Deposition of J Richman                                   4/21/2017     8:33:28           8.56   Lakin

Project/Time entry                                       Start date    Time (h) Time (decimal) Attorney
Conduct 30(b)(6) deposition; attend Lehman
deposition;                                                4/6/2016 10:00:00             10.00 Waldman
Prepare for and attend depositions of B. Caskey and T.
Lehman; travel for depositions.                            4/6/2016     9:00:00           9.00 Liu
Prepare for and attended expert deposition.              10/17/2016     9:00:00           9.00 Jayaraman
Attend depositions and prepare for upcoming expert
depositions.                                               3/29/2017    4:12:00           4.10 Liu
Prepare for and participate (via dial-in) in Jesse Richman
deposition.                                                4/21/2017    9:24:00           9.40 Mortimer

Total                                                                                   130.29
